Citation Nr: 0212847	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-21 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision which 
denied service connection for the cause of the veteran's 
death.  

The April 2000 RO decision also denied eligibility for 
Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  However, the 
appellant never claimed nor appealed for Chapter 35 
educational benefits.  In any event, Chapter 35 eligibility 
for a veteran's surviving spouse is a natural consequence of 
a finding that a veteran's death is service-connected.  Under 
the circumstances, the Board finds there is no separate 
appellate issue of Chapter 35 eligibility.
 

FINDINGS OF FACT

1.  The veteran died many years after service due to 
Parkinson's disease, with contributing conditions being 
dementia and recent pneumonia.

2.  At the time of his death, the veteran was service-
connected for the following conditions: residuals of gunshot 
wound of the right chest with chronic fibrous pleurisy, 
evaluated as 40 percent disabling; residuals of gunshot wound 
of the right posterior shoulder muscles, evaluated as 20 
percent disabling; and residuals of gunshot wound involing 
the right lobe of liver, evaluated as 10 percent disabling.

3.  The veteran's service-connected residuals of gunshot 
wound of the right chest with chronic fibrous pleurisy 
contributed to his breathing problems prior to his death, and 
made him materially less capable of resisting the effects of 
non-service-connected pneumonia; the service-connected 
condition had a material influence in accelerating death.


CONCLUSION OF LAW

A service-connected disorder substantially or materially 
contributed to the veteran's death, and the criteria for 
service connection for the cause of death have been met. 38 
U.S.C.A. § 1310 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 
(2001).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1943 to April 1945, during World War II, and during this time 
he was wounded in action.  

In September 1945, the RO granted service connection for 
residuals of his wounds.  The service-connected conditions 
and ratings, at the time of the veteran's death many years 
later, were:  residuals of gunshot wound of the right chest 
with chronic fibrous pleurisy, evaluated as 40 percent 
disabling; residuals of gunshot wound of the right posterior 
shoulder muscles, evaluated as 20 percent disabling; and 
residuals of gunshot wound involing the right lobe of liver, 
evaluated as 10 percent disabling.

The veteran's post-service treatment records revealed that he 
was diagnosed with Parkinson's disease in 1975.  In June 
1976, the RO denied service connection for this condition.  

In January 2000, the veteran was hospitalized for several 
days.  At the time of admission, diagnoses included 
pneumonia; volume depletion, mild; Parkinson's disease-long 
standing and end-stage; history of kidney stones; status post 
appendectomy; and dementia secondary to volume depletion.  
Physical examination of the lungs revealed a very thin chest 
wall, and some slight scattered, rather nonlocalized rhonchi.  
There was no definite wheeze, and he had shallow 
respirations.  He was subsequently treated for pneumonia, and 
the primary discharge diagnosis was probable aspiration 
pneumonia secondary to longstanding and end-stage Parkinson's 
disease with dementia.  He was to continue treatment at home, 
with home health services.  A medical record from later in 
January 2000 notes that the veteran had recently been 
discharged from the hospital after treatment for pneumonia; 
his wife indicated he was again becoming congested and was 
having difficulty breathing; examination showed very shallow 
breathing and very little movement for air exchange; and he 
was to continue home care, including medication and oxygen 
for breathing problems.

The death certificate notes that the veteran died on February 
[redacted], 2000, at the age of 74.  The certificate lists the 
immediate cause of death as Parkinson's disease.  Dementia 
was also noted to be a significant condition contributing to 
death but not resulting in the underlying cause.  No autopsy 
was performed.  The death certificate was completed by the 
veteran's treating physician, J. Roof, M.D.

In a June 2000 letter, Dr. Roof stated that "it is as likely 
as not that [the veteran's] service connected injury to his 
lungs played a significant role in his eventual death due to 
Pneumonia."  

In November 2000, a hearing was conducted before the RO.  At 
the hearing, the appellant testified that the veteran had 
been hospitalized for five or six days in late January 2000 
for pneumonia.  The appellant stated that the veteran started 
receiving oxygen following his discharge from the hospital 
until his eventual death one month later.  She indicated that 
his condition never improved during this time.  The appellant 
argued that the veteran's service-connected conditions 
including pleurisy contributed to death.

In a March 2001 statement, Dr. Roof noted that the veteran's 
demise was due to pneumonia, with other conditions 
complicating his ability to recover.
 
II.  Analysis

The file shows that through correspondence, the rating 
decision, statement of the case, and supplemental statement 
of the case, the RO has notified the appellant of the 
evidence necessary to substantiate her claim.  Relevant 
medical records and opinions have been obtained.  Under the 
circumstances of this case, the Board finds that the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related VA regulation, have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  
During his lifetime, the veteran was service connected for 
the following conditions: residuals of gunshot wound of the 
right chest with chronic fibrous pleurisy, evaluated as 40 
percent disabling; residuals of gunshot wound of the right 
posterior shoulder muscles, evaluated as 20 percent 
disabling; and residuals of gunshot wound involing the right 
lobe of liver, evaluated as 10 percent disabling

The veteran's death certificate notes that he died in 
February 2000.  The certificate lists the immediate cause of 
death as Parkinson's disease; dementia reportedly was a 
significant condition contributing to death but not resulting 
in the underlying cause.  Medical records from January 2000, 
and statements from Dr. Roof, indicate that recent pneumonia 
was also a significant contributing cause of death.

One of the veteran's service-connected conditions was 
residuals of a gunshot wound of the right chest with chronic 
fibrous pleurisy, and this condition impaired his ability to 
breath properly.  Given the nature of this service-connected 
lung condition, it may well have made it more difficult for 
the veteran to overcome the effects of pneumonia (one of the 
conditions contributing to death) and made him materially 
less capable of resisting the effects of non-service-
connected pneumonia.  Under such circumstances, the service-
connected lung condition had a material influence in 
accelerating death.  The supporting statements from Dr. Roof 
opine that the veteran's service-connected lung condition 
contributed to death. 

After reviewing the evidence of record, the Board concludes 
that there is a reasonable basis for finding that the 
veteran's service-connected lung condition substantially or 
materially contributed to death.  See 38 C.F.R. § 3.312(c).  
With application of the benefit-of-the-doubt rule, the Board 
finds service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

